Judgment, Supreme Court, Bronx County (Janice L. Bow*310man, J.), entered on or about July 16, 2003, to the extent appealed from as limited by the briefs, upon jury verdict of, inter alia, $600,000 for past pain and suffering and $380,000 for future pain and suffering, awarding plaintiff damages and bringing up for review an order of the same court and Justice, entered November 26, 2002, which denied defendants’ motion to set aside the damages verdict as excessive, unanimously affirmed, without costs.
Plaintiff, a 56-year-old home-health-aide worker, sustained a painful, comminuted, midshaft humeral fracture of her right arm, and initially underwent closed reduction for about 12 weeks. Plaintiff subsequently underwent surgery for the placement of a metal rod in her arm, followed by nine weeks of physical therapy, but then had a second surgery to replace the rod with a metal plate and screws. Following a second nine-week course of physical therapy, plaintiffs fracture healed, but she was left with limitéd forearm rotation, numbness in her little finger and weakness in her hand. Additionally, her arm was left with three large, raised keloid scars, and there was an even chance that the hardware in her arm would become painful over time and have to be removed. The damages awards for past and future pain and suffering did not deviate materially from what is reasonable compensation under the circumstances (CPLR 5501 [c]; Martinez v Gouverneur Gardens Hous. Corp., 184 AD2d 264, 267 [1992], lv denied 80 NY2d 759 [1992]). Concur — Tom, J.P, Mazzarelli, Andrias, Friedman and Gonzalez, JJ.